DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Application Serial Number (16/463,065), filed May 22, 2019.  As originally filed, Claims 1-14 are presented for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2016/0381427 A1 “Taylor”).
In regards to Claim 1, Taylor teaches a method for controlling delivery of a video stream of a live-stream room (process of Fig. 4, as introduced in [0054,0060]), comprising:
receiving, by a server, a connection request initiated by an anchor user of the live-stream room from a first terminal and comprising pre-protocol information outputted by a second terminal (Receive Request from User to Participate in Video Chat Session at 430 and Determining User Information at 433 of Fig. 4B, as described in [0061]);

receiving, by the server, a third live video stream uploaded by the second terminal and formed by combining at least one of a second live video stream and the first live video stream, and delivering the third live video stream to a member user in the live-stream room (Broadcaster Management Application 269 causes the user video stream to be included within the Live Video Stream 103 at 451, as described in [0063]).
In regards to Claim 2, Taylor teaches the method of claim 1, wherein in response to the connection request, a unique device identifier of the first terminal, identity information of the anchor user, and characteristic information of the live-stream room are sent to the second terminal according to the pre-protocol information, to send the first live video stream uploaded by the first terminal down to the second terminal (Determining User Information at 433 of Fig. 4B, as described in [0061]; with further reference to information about the user, as described in [0051]).
In regards to Claim 3, Taylor teaches the method of claim 1, wherein after sending, in response to the connection request, the first live video stream uploaded by the first terminal down to the second terminal, and before receiving the third live video stream uploaded by the second terminal and formed by combining at least one of the second live video stream and the first live video stream and delivering the third live video stream to the member user in the live-stream room, the method further comprises:
sending, by the server, a control instruction for collecting the second live video stream to the second terminal to generate, on a user interface of the second terminal, a 
In regards to Claim 4, Taylor teaches the method of claim 1, wherein the first live video stream, the second live video stream, and the third live video stream each comprise an image stream and an audio stream, and the third live video stream comprises at least one of the image stream of the first live video stream and the image stream of the second live video stream and further comprises at least one of the audio stream of the first live video stream and the audio stream of the second live video stream (video and/or audio is obtained from Client Device 206 and mixed with the video from the Live Video Source 215 to produce the Live Video Stream 103, as described in [0053]).

In regards to Claim 5, Taylor teaches a method for controlling delivery of a video stream of a live-stream room (generally shown in Fig. 4, as introduced in [0054,0060]), comprising:
obtaining, by a first terminal, pre-protocol information outputted by a second terminal (URL associated with a live video stream, as described in [0044] and selectable graphical overlay, as described in [0056]), and initiating, with an anchor user identity, a connection request comprising the pre-protocol information to a server (Receive Request from User to Participate in Video Chat Session at 430 and Determining User Information at 433 of Fig. 4B, as described in [0061]; with further reference to information about the user, as described in [0051]); and

In regards to Claim 7, Taylor teaches the method of claim 5, wherein after initiating, with the anchor user identity, the connection request to the server, and before responding to the confirmation instruction of the anchor user, the first terminal provides an operation interface for confirming a connection to upload the first live video stream generated in the first terminal to the server after receiving the confirmation instruction of the anchor user (Accept video chat request using interface of Fig. 3B, as described in [0052]; with further reference to rendering moderation controls in user interface at 445 of Fig. 4B, as described in [0062]).
In regards to Claim 8, Taylor teaches the method of claim 5, further comprising:
sending, by the first terminal, a control instruction for collecting a second live video stream through the server to the second terminal to generate, on a user interface of the second terminal, a control window for collecting the second live video stream (video and/or audio is obtained from Client Device 206 and mixed with the video from the Live Video Source 215 to produce the Live Video Stream 103, as described in [0053]).

In regards to Claim 9, Taylor teaches a method for controlling delivery of a video stream of a live-stream room, comprising:

receiving, by the second terminal, a first live video stream down sent by a server in response to a connection request initiated by a first terminal to the server and comprising the pre-protocol information (Receive User Video Stream from Client Device 206 at 436 of Fig. 4B, as described in [0061]); and
collecting, by the second terminal, a second live video stream in the second terminal, combining at least one of the first live video stream and the second live video stream into a third live video stream, and uploading the third live video stream to the server so that the server delivers the third live video stream to at least one user in a live-stream room (Broadcaster Management Application 269 causes the user video stream to be included within the Live Video Stream 103 at 451, as described in [0063]).
In regards to Claim 10, Taylor teaches the method of claim 9, wherein processes of the second terminal receiving the first live video stream, collecting the second live video stream, combining at least one of the first live video stream and the second live video stream into the third live video stream, and uploading the third live video stream are performed in parallel (operations of Broadcaster Management Application 269 in accordance with the process of Fig. 4B, as described in [0060]).

In regards to Claim 11, Taylor teaches a server (Computing Environment 203 of Fig. 2, as introduced in [0027]), which is configured to:

send, in response to the connection request, a first live video stream uploaded by the first terminal down to the second terminal (Receive User Video Stream from Client Device 206 at 436 of Fig. 4B, as described in [0061]); and
receive a third live video stream uploaded by the second terminal and formed by combining at least one of a second live video stream and the first live video stream, and deliver the third live video stream to a member user in the live-stream room (Broadcaster Management Application 269 causes the user video stream to be included within the Live Video Stream 103 at 451, as described in [0063]).

In regards to Claim 12, Taylor teaches a mobile terminal (client device including a smartphone, as described in [0041]), which is configured to:
obtain pre-protocol information outputted by a second terminal (URL associated with a live video stream, as described in [0044] and selectable graphical overlay, as described in [0056]), and initiate, with an anchor user identity, a connection request comprising the pre-protocol information to a server (Receive Request from User to Participate in Video Chat Session at 430 and Determining User Information at 433 of Fig. 4B, as described in [0061]; with further reference to information about the user, as described in [0051]); and


In regards to Claim 13, Taylor teaches a mobile terminal (client device including a smartphone, as described in [0041]), which is configured to:
output a link identifier representing pre-protocol information (Receive Request from User to Participate in Video Chat Session at 430 and Determining User Information at 433 of Fig. 4B, as described in [0061]);
receive a first live video stream down sent by a server in response to a connection request initiated by a first terminal to the server and comprising the pre-protocol information (Receive User Video Stream from Client Device 206 at 436 of Fig. 4B, as described in [0061]); and
collect a second live video stream in the mobile terminal, combine at least one of the first live video stream and the second live video stream into a third live video stream, and upload the third live video stream to the server so that the server delivers the third live video stream to at least one user in a live-stream room (Broadcaster Management Application 269 causes the user video stream to be included within the Live Video Stream 103 at 451, as described in [0063]).

In regards to Claim 14, Taylor teaches a system for controlling delivery of a video stream of a live-stream room, comprising at least two terminals comprising a first terminal and a second terminal, and a server establishing a communication connection 
wherein the second terminal outputs a link identifier representing pre-protocol information (URL associated with a live video stream, as described in [0044] and selectable graphical overlay, as described in [0056]),
the first terminal obtains the pre-protocol information outputted by the second terminal (Receive Request from User to Participate in Video Chat Session at 430 of Fig. 4B, as described in [0061]), initiates, with an anchor user identity, a connection request comprising the pre-protocol information to the server (Determining User Information at 433 of Fig. 4B, as described in [0061]; with further reference to information about the user, as described in [0051]) and uploads, in response to a confirmation instruction of an anchor user, a first live video stream generated in the first terminal to the server (transmission of user video stream from Client Device 206, as described in [0061]), the server sends, in response to the connection request, the first live video stream uploaded by the first terminal down to the second terminal (Receive User Video Stream from Client Device 206 at 436 of Fig. 4B, as described in [0061]), the second terminal receives the first live video stream down sent by the server, combines at least one of the first live video stream and a second live video stream collected in the second terminal into a third live video stream and uploads the third live video stream to the server, and the server receives the third live video stream uploaded by the second terminal and delivers the third live video stream to a member user in a live-stream room .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Ma et al. (US 2014/0313282 A1 “Ma”).
In regards to Claim 6, Taylor teaches the method of claim 5, but does not explicitly demonstrate wherein the pre-protocol information is represented in a form of a quick response (QR) code, and is obtained by scanning the QR code with a camera.
In a similar field of invention, Ma teaches a method and system for joining a video conference endpoint to a video conference (Abstract).  Ma further discloses wherein the pre-protocol information is represented in a form of a quick response (QR) code, and is obtained by scanning the QR code with a camera (QR code used to associate any further devices that join the video conference with the first user, as descried in [0094,0095]).
	Both Taylor and Ma teach similar techniques for facilitating a video conference across multiple end user devices.  Ma further discloses a known technique for using 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426